SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of June 17,
2008, by and among INTREPID TECHNOLOGY AND RESOURCES, INC., an Idaho corporation
(the “Company”), and the Buyers listed on Schedule I attached
hereto (individually, a “Buyer” or collectively “Buyers”).

WITNESSETH




WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “Securities Act”);

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer(s), as provided
herein, and the Buyer(s) shall purchase (i) up to Three Hundred Seventy-Five
Dollars ($375,000) (the “Purchase Price”) of secured convertible debentures in
the form attached hereto as Exhibit A (the “Convertible Debentures”), which
shall be convertible into shares of the Company’s common stock, par value $0.005
per share (the “Common Stock”, and as converted, the “Conversion Shares”) and
(ii) warrants substantially in the form attached hereto as Exhibit B (the
“Warrants”), to acquire up to that number of additional shares of Common Stock
set forth opposite such Buyer’s name on Schedule I (as exercised, the “Warrant
Shares”) all of which shall be funded within five (5) business days following
the date hereof (the “Closing”) in the respective amounts set forth opposite
each Buyer(s) name on Schedule I (the “Subscription Amount”);

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
(the “Registration Rights Agreement”) pursuant to which the Company has agreed
to provide certain registration rights under the Securities Act and the rules
and regulations promulgated there under, and applicable state securities laws;

WHEREAS, on March 28, 2008, (i) the Buyer, the Company, and each subsidiary of
the Company entered into a Security Agreement (all such security agreements
shall be referred to as the “Security Agreement”) pursuant to which the Company
and its wholly owned subsidiaries agree to provide the Buyer a security interest
in Pledged Property (as this term is defined in the Security Agreement) to
secure the Obligations (as that term is defined in the Security Agreements), and
(ii) each subsidiary of the Company entered into a Guaranty (the “Guaranty” and
collectively with the Security Agreement, the “Security Documents”) in favor of
the Buyer guarantying the Guaranteed Obligations (as defined in the Guaranty),
and the Buyer, the Company, and each subsidiary of the Company desire to extent
their obligations under the Security Documents to include the obligations
incurred by the Company pursuant to these Transaction Documents (as defined
herein below);





--------------------------------------------------------------------------------

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering Irrevocable Transfer Agent
Instructions (the “Irrevocable Transfer Agent Instructions”);

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company will amend, pursuant to amendments in substantially the form
attached hereto as Exhibit C, (i) Warrant No. IESV-01-03 to purchase Fourteen
Thousand (14,000) shares of Common Stock; (ii) Warrant No. IESV-02-03 to
purchase Fourteen Thousand (14,000) shares of Common Stock; and (iii) Warrant
No. IESV-03-03 to purchase Fourteen Thousand (14,000) shares of Common Stock so
that, in each case, the exercise price will be reset to $0.005 (collectively,
the “Warrant Amendments”);

WHEREAS, the Convertible Debentures, the Conversion Shares, the Warrants, and
the Warrants Shares collectively are referred to herein as the “Securities”.  

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:

1.

PURCHASE AND SALE OF CONVERTIBLE DEBENTURES.

(a)

Purchase of Convertible Debentures.  Subject to the satisfaction (or waiver) of
the terms and conditions of this Agreement, each Buyer agrees, severally and not
jointly, to purchase at the Closing and the Company agrees to sell and issue to
each Buyer, severally and not jointly, at the Closing, Convertible Debentures in
amounts corresponding with the Subscription Amount set forth opposite each
Buyer’s name on Schedule I hereto and the Warrants to acquire up that number of
Warrant Shares as set forth opposite such Buyer’s name in column (5) on Schedule
I .

(b)

Closing Date.  The Closing of the purchase and sale of the Convertible
Debentures and Warrants shall take place at 10:00 a.m. Eastern Standard Time on
the fifth (5th) business day following the date hereof, subject to notification
of satisfaction of the conditions to the Closing set forth herein and in
Sections 6 and 7 below (or such later date as is mutually agreed to by the
Company and the Buyer(s)) (the “Closing Date”).  The Closing shall occur on the
Closing Date at the offices of Yorkville Advisors, LLC, 101 Hudson Street, Suite
3700, Jersey City, New Jersey 07302 (or such other place as is mutually agreed
to by the Company and the Buyer(s)).

(c)

Form of Payment.  Subject to the satisfaction of the terms and conditions of
this Agreement, on the Closing Date, (i) the Buyers shall deliver to the Company
such aggregate proceeds for the Convertible Debentures and Warrants to be issued
and sold to such Buyer at the Closing, minus the fees to be paid directly from
the proceeds of such Closing as set forth herein, and (ii) the Company shall
deliver to each Buyer, Convertible Debentures and Warrants which such Buyer is
purchasing at the Closing in amounts indicated opposite such Buyer’s name on
Schedule I, duly executed on behalf of the Company.

2.

BUYER’S REPRESENTATIONS AND WARRANTIES.

Each Buyer represents and warrants, severally and not jointly, that:











--------------------------------------------------------------------------------

(a)

Investment Purpose.  Each Buyer is acquiring the Securities for its own account
for investment only and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the Securities Act; provided, however, that by
making the representations herein, such Buyer reserves the right to dispose of
the Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities or an available exemption under
the Securities Act.  Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.  

(b)

Accredited Investor Status.  Each Buyer is an “Accredited Investor” as that term
is defined in Rule 501(a)(3) of Regulation D.

(c)

Reliance on Exemptions.  Each Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

(d)

Information.  Each Buyer and its advisors (and his or, its counsel), if any,
have been furnished with all materials relating to the business, finances and
operations of the Company and information he deemed material to making an
informed investment decision regarding his purchase of the Securities, which
have been requested by such Buyer.  Each Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its
management.  Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its advisors, if any, or its representatives shall
modify, amend or affect such Buyer’s right to rely on the Company’s
representations and warranties contained in Section 3 below.  Each Buyer
understands that its investment in the Securities involves a high degree of
risk.  Each Buyer is in a position regarding the Company, which, based upon
employment, family relationship or economic bargaining power, enabled and
enables such Buyer to obtain information from the Company in order to evaluate
the merits and risks of this investment.  Each Buyer has sought such accounting,
legal and tax advice, as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities.

(e)

No Governmental Review.  Each Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities, or the fairness or
suitability of the investment in the Securities, nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

(f)

Transfer or Resale.  Each Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred











--------------------------------------------------------------------------------

pursuant to an exemption from such registration requirements, or (C) such Buyer
provides the Company with reasonable assurances (in the form of seller and
broker representation letters) that such Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the Securities
Act, as amended (or a successor rule thereto) (collectively, “Rule 144”), in
each case following the applicable holding period set forth therein; (ii) any
sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.  

(g)

Legends.  Each Buyer agrees to the imprinting, so long as is required by this
Section 2(g), of a restrictive legend in substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
 THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A
VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

Certificates evidencing the Conversion Shares or Warrant Shares shall not
contain any legend (including the legend set forth above), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Conversion Shares or Warrant Shares pursuant to Rule 144, (iii)
if such Conversion Shares or Warrant Shares are eligible for sale under Rule
144, or (iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the SEC).  The Company shall cause its counsel to issue a legal
opinion to the Company’s transfer agent promptly after the effective date (the
“Effective Date”) of a Registration Statement if required by the Company’s
transfer agent to effect the removal of the legend hereunder.  If all or any
portion of the Convertible Debentures or Warrants are exercised by a Buyer that
is not an Affiliate of the Company (a “Non-Affiliated Buyer”) at a time when
there is an effective registration statement to cover the resale of the
Conversion Shares or the Warrant Shares, such Conversion Shares or Warrant
Shares shall be issued free of all legends.  The Company agrees that following
the Effective Date or at such time as such legend is no longer required under
this Section 2(g), it will, no later than











--------------------------------------------------------------------------------

three (3) Trading Days following the delivery by a Non-Affiliated Buyer to the
Company or the Company’s transfer agent of a certificate representing Conversion
Shares or Warrant Shares, as the case may be, issued with a restrictive legend
(such third Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to such Non-Affiliated Buyer a certificate representing such shares
that is free from all restrictive and other legends.  The Company may not make
any notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.
 Each Buyer acknowledges that the Company’s agreement hereunder to remove all
legends from Conversion Shares or Warrant Shares is not an affirmative statement
or representation that such Conversion Shares or Warrant Shares are freely
tradable.  Each Buyer, severally and not jointly with the other Buyers, agrees
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 3(g) is predicated upon the Company’s
reliance that the buyer will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein.

(h)

Authorization, Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and is a valid and
binding agreement of such Buyer enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

(i)

Receipt of Documents.  Each Buyer and his or its counsel has received and read
in their entirety:  (i) this Agreement and each representation, warranty and
covenant set forth herein and the Transaction Documents (as defined herein);
(ii) all due diligence and other information necessary to verify the accuracy
and completeness of such representations, warranties and covenants; (iii) the
Company’s Annual Report on Form 10-KSB for the fiscal year ended June 30, 2007;
(iv) the Company’s Quarterly Reports on Form 10-QSB for the fiscal quarters
ended September 31, 2007, December 31, 2007 and March 31, 2008 and (v) answers
to all questions each Buyer submitted to the Company regarding an investment in
the Company; and each Buyer has relied on the information contained therein and
has not been furnished any other documents, literature, memorandum or
prospectus.

(j)

Due Formation of Corporate and Other Buyers.  If the Buyer(s) is a corporation,
trust, partnership or other entity that is not an individual person, it has been
formed and validly exists and has not been organized for the specific purpose of
purchasing the Securities and is not prohibited from doing so.

(k)

No Legal Advice From the Company.  Each Buyer acknowledges, that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with his or its own legal counsel and investment and tax advisors.
 Each Buyer is relying solely on such counsel and advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.  











--------------------------------------------------------------------------------

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Except as set forth under the corresponding section of the Disclosure Schedules
which Disclosure Schedules shall be deemed a part hereof and to qualify any
representation or warranty otherwise made herein to the extent of such
disclosure, the Company hereby makes the representations and warranties set
forth below to each Buyer:  

(a)

Subsidiaries.  All of the direct and indirect subsidiaries of the Company are
set forth on Section 3(a) of the Disclosure Schedule.  The Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each subsidiary free and clear of any liens, and all the issued and outstanding
shares of capital stock of each subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.

(b)

Organization and Qualification.  The Company and its subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted.  Each of the Company and its subsidiaries is duly qualified as
a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have or reasonably be expected to
result in (i) a material adverse effect on the legality, validity or
enforceability of any Transaction Document, (ii) a material adverse effect on
the results of operations, assets, business or condition (financial or
otherwise) of the Company and the subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a “Material Adverse Effect”) and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification..

(c)

Authorization, Enforcement, Compliance with Other Instruments.  (i) The Company
has the requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Convertible Debentures, the Warrants, the
Security Documents, the Registration Rights Agreement, the Irrevocable Transfer
Agent Instructions, the Warrant Amendments, and each of the other agreements
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement (collectively the “Transaction Documents”) and to
issue the Securities in accordance with the terms hereof and thereof, (ii) the
execution and delivery of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Securities, the reservation
for issuance and the issuance of the Conversion Shares, and the reservation for
issuance and the issuance of the Warrant Shares, have been duly authorized by
the Company’s Board of Directors and no further consent or authorization is
required by the Company, its Board of Directors or its stockholders, (iii) the
Transaction Documents have been duly executed and delivered by the Company, (iv)
the Transaction Documents constitute the valid and binding obligations of the
Company enforceable against the Company in accordance with their terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium,











--------------------------------------------------------------------------------

liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.  The authorized officer of the Company
executing the Transaction Documents knows of no reason why the Company cannot
file the Registration Statement as required under the Registration Rights
Agreement or perform any of the Company’s other obligations under the
Transaction Documents.

(d)

Capitalization.  The authorized capital stock of the Company consists of
Twenty-Five Million (25,000,000) shares of Common Stock, of which Four Million
One Hundred Sixty-Two Thousand Three Hundred Seventy-Two (4,162,372) shares were
issued and outstanding as of June 11, 2008.  All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities.  Except as set forth
in the Recitals to this Agreement and as disclosed in Section 3(d) of the
Disclosure Schedule: (i) none of the Company's capital stock is subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing indebtedness of the Company or any of its subsidiaries or by which
the Company or any of its subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company or any of its
subsidiaries; (v) there are no outstanding securities or instruments of the
Company or any of its subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to redeem a security of the Company or any of its subsidiaries; (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities; (vii) the Company does
not have any stock appreciation rights or "phantom stock" plans or agreements or
any similar plan or agreement; and (viii) the Company and its subsidiaries have
no liabilities or obligations required to be disclosed in the SEC Documents but
not so disclosed in the SEC Documents, other than those incurred in the ordinary
course of the Company's or its subsidiaries' respective businesses and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect.  The Company has furnished to the Buyers true, correct and complete
copies of the Company's Articles of Incorporation, as amended and as in effect
on the date hereof (the “Articles of Incorporation”), and the Company's Bylaws,
as amended and as in effect on the date hereof (the “Bylaws”), and the terms of
all securities convertible into, or exercisable or exchangeable for, shares of
Common Stock and the material rights of the holders thereof in respect thereto.
 No further approval or authorization of any stockholder, the Board of Directors
of the Company or others is required for the issuance and sale of the
Securities.  There are no stockholders agreements, voting agreements or other
similar











--------------------------------------------------------------------------------

agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders.  

(e)

Issuance of Securities.  The issuance of the Convertible Debentures and the
Warrants is duly authorized and free from all taxes, liens and charges with
respect to the issue thereof.  Upon conversion in accordance with the terms of
the Convertible Debentures or exercise in accordance with the Warrants, as the
case may be, the Conversion Shares and Warrant Shares, respectively, when issued
will be validly issued, fully paid and nonassessable, free from all taxes, liens
and charges with respect to the issue thereof.  The Company has reserved from
its duly authorized capital stock the appropriate number of shares of Common
Stock as set forth in this Agreement.   

(f)

No Conflicts.   The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Convertible Debentures and the Warrants, and reservation for issuance and
issuance of the Conversion Shares and the Warrant Shares) will not (i) result in
a violation of any certificate of incorporation, certificate of formation, any
certificate of designations or other constituent documents of the Company or any
of its subsidiaries, any capital stock of the Company or any of its subsidiaries
or bylaws of the Company or any of its subsidiaries or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of the National Association of
Securities Dealers Inc.’s OTC Bulletin Board) applicable to the Company or any
of its subsidiaries or by which any property or asset of the Company or any of
its subsidiaries is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.  The business of
the Company and its subsidiaries is not being conducted, and shall not be
conducted in violation of any material law, ordinance, or regulation of any
governmental entity.  Except as specifically contemplated by this Agreement and
as required under the Securities Act and any applicable state securities laws,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement or the Registration Rights Agreement in
accordance with the terms hereof or thereof.  All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date hereof.  The Company and its subsidiaries are unaware of any facts or
circumstance, which might give rise to any of the foregoing.

(g)

SEC Documents; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), for the two (2) years preceding the date hereof (or such shorter period
as the Company was required by law or regulation to file such material) (all of
the foregoing filed prior to the date hereof or amended after the date hereof
and all exhibits included therein and financial statements and schedules











--------------------------------------------------------------------------------

thereto and documents incorporated by reference therein, being hereinafter
referred to as the “SEC Documents”) on timely basis or has received a valid
extension of such time of filing and has filed any such SEC Document prior to
the expiration of any such extension.  The Company has delivered to the Buyers
or their representatives, or made available through the SEC’s website at
http://www.sec.gov., true and complete copies of the SEC Documents.  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(i) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstance under which they are or
were made and not misleading.

(h)

10(b)-5.  The SEC Documents do not include any untrue statements of material
fact, nor do they omit to state any material fact required to be stated therein
necessary to make the statements made, in light of the circumstances under which
they were made, not misleading.

(i)

Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Stock or any of the Company’s subsidiaries, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect.

(j)

Acknowledgment Regarding Buyer’s Purchase of the Convertible Debentures.  The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that each Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by each Buyer or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Buyer’s purchase of the
Securities.  The Company further represents to each Buyer that the Company’s
decision to enter into this











--------------------------------------------------------------------------------

Agreement has been based solely on the independent evaluation by the Company and
its representatives.

(k)

No General Solicitation.  Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.

(l)

No Integrated Offering.  Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Securities under the
Securities Act or cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act.

(m)

Employee Relations.  Neither the Company nor any of its subsidiaries is involved
in any labor dispute or, to the knowledge of the Company or any of its
subsidiaries, is any such dispute threatened.  None of the Company’s or its
subsidiaries’ employees is a member of a union and the Company and its
subsidiaries believe that their relations with their employees are good.

(n)

Intellectual Property Rights.  The Company and its subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted.  The
Company and its subsidiaries do not have any knowledge of any infringement by
the Company or its subsidiaries of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, and, to the
knowledge of the Company there is no claim, action or proceeding being made or
brought against, or to the Company’s knowledge, being threatened against, the
Company or its subsidiaries regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other infringement; and the Company and its
subsidiaries are unaware of any facts or circumstances which might give rise to
any of the foregoing.

(o)

Environmental Laws.  The Company and its subsidiaries are (i) in compliance with
any and all applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval.

(p)

Title.  All real property and facilities held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases











--------------------------------------------------------------------------------

with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries.

(q)

Insurance.  The Company and each of its subsidiaries is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its subsidiaries are engaged.  Neither the
Company nor any such subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its subsidiaries, taken as a whole.

(r)

Regulatory Permits.  The Company and its subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

(s)

Internal Accounting Controls.  The Company and each of its subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
and (iii) the recorded amounts for assets are compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.

(t)

No Material Adverse Breaches, etc.  Neither the Company nor any of its
subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect on the business, properties, operations, financial condition, results of
operations or prospects of the Company or its subsidiaries.  Neither the Company
nor any of its subsidiaries is in breach of any contract or agreement which
breach, in the judgment of the Company’s officers, has or is expected to have a
Material Adverse Effect on the business, properties, operations, financial
condition, results of operations or prospects of the Company or its
subsidiaries.

(u)

Tax Status.  The Company and each of its subsidiaries has made and filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject and (unless and only to the
extent that the Company and each of its subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) has paid all taxes and other governmental assessments and charges that
are material in amount, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount











--------------------------------------------------------------------------------

claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Company know of no basis for any such claim.

(v)

Certain Transactions.  Except for arm’s length transactions pursuant to which
the Company makes payments in the ordinary course of business upon terms no less
favorable than the Company could obtain from third parties and other than the
grant of stock options disclosed in the SEC Documents, none of the officers,
directors, or employees of the Company is presently a party to any transaction
with the Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

(w)

Fees and Rights of First Refusal.  The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former shareholders
of the Company, underwriters, brokers, agents or other third parties.

(x)

Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

(y)

Registration Rights.  Other than each of the Buyers, no Person has any right to
cause the Company to effect the registration under the Securities Act of any
securities of the Company.  There are no outstanding registration statements not
yet declared effective and there are no outstanding comment letters from the SEC
or any other regulatory agency.

(z)

Private Placement. Assuming the accuracy of the Buyers’ representations and
warranties set forth in Section 2, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the Buyers
as contemplated hereby. The issuance and sale of the Securities hereunder does
not contravene the rules and regulations of the Primary Market.

(aa)

Listing and Maintenance Requirements.  The Company’s Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to terminate, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the SEC is
contemplating terminating such registration.  The Company has not, in the twelve
(12) months preceding the date hereof, received notice from any Primary Market
on which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Primary











--------------------------------------------------------------------------------

Market.  The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.

(bb)

Reporting Status.  With a view to making available to the Buyer the benefits of
Rule 144 or any similar rule or regulation of the SEC that may at any time
permit the Buyer to sell securities of the Company to the public without
registration, and as a material inducement to the Buyer’s purchase of the
Securities, the Company represents and warrants to the following: (i) the
Company is, and has been for a period of at least ninety (90) days immediately
preceding the date hereof, subject to the reporting requirements of section 13
or 15(d) of the Exchange Act (ii) the Company has filed all required reports
under section 13 or 15(d) of the Exchange, as applicable, during the twelve (12)
months preceding the date hereof (or for such shorter period that the Company
was required to file such reports), (iii) the Company is not an issuer defined
as a “shell company” and (iv) the Company is not an issuer that has been at any
time previously an issuer defined as a “shell company”.  For the purposes
hereof, the term “shell company” means an issuer that meets the description
defined in paragraph (i)(1)(i) of Rule 144.

(cc)

Disclosure.  The Company has made available to the Buyer and its counsel all the
information reasonably available to the Company that the Buyer or its counsel
have requested for deciding whether to acquire the Securities.  No
representation or warranty of the Company contained in this Agreement (as
qualified by the Disclosure Schedule) or any of the other Transaction Documents,
and no certificate furnished or to be furnished to the Buyer at the Closing, or
any due diligence evaluation materials furnished by the Company or on behalf of
the Company, including without limitation, due diligence questionnaires, or any
other documents, presentations, correspondence, or information contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made.

(dd)

Manipulation of Price.  The Company has not, and to its knowledge no one acting
on its behalf has, (i) taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.

(ee)

Dilutive Effect.  The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion of the Convertible Debentures and the
Warrant Shares issuable upon exercise of the Warrants will increase in certain
circumstances.  The Company further acknowledges that its obligation to issue
Conversion Shares upon conversion of the Convertible Debentures in accordance
with this Agreement and the Convertible Debentures and its obligation to issue
the Warrant Shares upon exercise of the Warrants in accordance with this
Agreement and the Warrants, in each case, is absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company.











--------------------------------------------------------------------------------

(ff)

Proforma Financial Projections.  Section 3(ff) of the Disclosure Schedule sets
forth the Company’s proforma financial statements (the “Proforma Financial
Statements”) through the month ending August 31, 2008.  The Proforma Financial
Statements fairly reflect the effect of the transactions contemplated by the
Transaction Documents on the Company and reasonably estimate the future
financial condition and performance of the Company after consummation of such
transactions.

4.

COVENANTS.

(a)

Best Efforts.  Each party shall use its best efforts to timely satisfy each of
the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.

(b)

Form D.  The Company agrees to file a Form D with respect to the Securities as
required under Regulation D and to provide a copy thereof to each Buyer promptly
after such filing.  The Company shall, on or before the Closing Date, take such
action as the Company shall reasonably determine is necessary to qualify the
Securities, or obtain an exemption for the Securities for sale to the Buyers at
the Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States, and shall provide evidence of any such
action so taken to the Buyers on or prior to the Closing Date.

(c)

Reporting Status.  With a view to making available to the Buyer the benefits of
Rule 144 or any similar rule or regulation of the SEC that may at any time
permit the Buyer to sell securities of the Company to the public without
registration, and as a material inducement to the Buyer’s purchase of the
Securities, the Company represents, warrants, and covenants to the following:

(i)

The Company is subject to the reporting requirements of section 13 or 15(d) of
the Exchange Act and has filed all required reports under section 13 or 15(d) of
the Exchange Act during the twelve (12) months prior to the date hereof (or for
such shorter period that the issuer was required to file such reports), other
than Current Reports on Form 8-K reports;

(ii)

from the date hereof until all the Securities either have been sold by the
Buyer, or may permanently be sold by the Buyer without any restrictions pursuant
to Rule 144, (the “Registration Period”) the Company shall file with the SEC in
a timely manner all required reports under section 13 or 15(d) of the Exchange
Act and such reports shall conform to the requirement of the Exchange Act and
the SEC for filing thereunder;

(iii)

The Company shall furnish to the Buyer so long as the Buyer owns Securities,
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, (ii) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to permit the Buyers to sell such securities pursuant to
Rule 144 without registration; and

(iv)

During the Registration Period the Company shall not terminate its status as an
issuer required to file reports under the Exchange Act even if the Exchange Act
or the rules and regulations thereunder would otherwise permit such termination.











--------------------------------------------------------------------------------

(d)

Use of Proceeds.  The Company will use the proceeds from the sale of the
Convertible Debentures for general corporate and working capital purposes.

(e)

Reservation of Shares.  On the date hereof, the Company shall reserve for
issuance to the Buyers Five Million Four Hundred Thirty-Five Thousand
(5,435,000) shares for issuance upon conversions of the Convertible Dentures and
exercise of the Warrants (collectively, the “Share Reserve”).  The Company
represents that it has sufficient authorized and unissued shares of Common Stock
available to create the Share Reserve after considering all other commitments
that may require the issuance of Common Stock.  The Company shall take all
action reasonably necessary to at all times have authorized, and reserved for
the purpose of issuance, such number of shares of Common Stock as shall be
necessary to effect the full conversion of the Convertible Debentures and the
full exercise of the Warrants.  If at any time the Share Reserve is insufficient
to effect the full conversion of the Convertible Debentures or the full exercise
of the Warrants, the Company shall increase the Share Reserve accordingly.  If
the Company does not have sufficient authorized and unissued shares of Common
Stock available to increase the Share Reserve, the Company shall call and hold a
special meeting of the shareholders within thirty (30) days of such occurrence,
for the sole purpose of increasing the number of shares authorized.  The
Company’s management shall recommend to the shareholders to vote in favor of
increasing the number of shares of Common Stock authorized.  Management shall
also vote all of its shares in favor of increasing the number of authorized
shares of Common Stock.

(f)

Listings or Quotation.  The Company’s Common Stock shall be listed or quoted for
trading on any of (a) the American Stock Exchange, (b) New York Stock Exchange,
(c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, or (e) the Nasdaq
OTC Bulletin Board (which does not include the Pink Sheets LLC) (“OTCBB”) (each,
a “Primary Market”).  The Company shall promptly secure the listing of all of
the Registrable Securities (as defined in the Registration Rights Agreement)
upon each national securities exchange and automated quotation system, if any,
upon which the Common Stock is then listed (subject to official notice of
issuance) and shall maintain such listing of all Registrable Securities from
time to time issuable under the terms of the Transaction Documents.    

(g)

Fees and Expenses.  

(i)

The Company shall pay all of its costs and expenses incurred by it connection
with the negotiation, investigation, preparation, execution and delivery of the
Transaction Documents.

(ii)

The Company shall place into escrow Thirty-Seven Thousand Five Hundred Dollars
($37,500) upon the Closing directly from the proceeds of the Closing
(collectively, the “Monitoring Fees”, and as deposited into escrow, the “Escrow
Funds”) which shall be used to compensate Yorkville Advisors LLC (“Investment
Manager”) for monitoring and managing the purchase and investment made by YA
Global Investments, L.P. (“YA Global”) described herein, pursuant to the
Investment Manager’s existing advisory obligations to YA Global.  The Company,
Investment Manager, and YA Global shall enter into an Escrow Agreement of even
date herewith in the form attached hereto as Exhibit D (the “Escrow Agreement”)
appointing David Gonzalez, Esq. as escrow agent (the “Escrow Agent”) to











--------------------------------------------------------------------------------

hold the Escrow Funds and to periodically disburse portions of such Escrow Funds
to the Investment Manager from escrow in accordance with the terms of the Escrow
Agreement.  The Investment Manager shall periodically receive portions of the
Escrow Funds in accordance with the Escrow Agreement until either: (1) the
Escrow Funds shall have been fully disbursed pursuant the Escrow Agreement or
(2) the Securities shall have been Fully Retired.  “Fully Retired” means that
the Buyer shall have fully disposed of all the Securities issued or issuable
hereunder, shall no longer have any investment in, or ownership of, any of the
Securities, all amounts owed to YA Global under the Transaction Documents shall
have been paid, and the Transaction Documents shall have been terminated.  When
the Securities are Fully Retired, the remaining Escrow Funds shall be returned
to the Company or otherwise disbursed in accordance with the Escrow Agreement.

(iii)

The Company shall pay a structuring fee to Yorkville of Ten Thousand Dollars
($10,000), which shall be paid directly from the proceeds of the Closing.  The
structuring fee shall be nonrefundable and payable whether or not the Closing
occurs.

(h)

Corporate Existence.  So long as any of the Convertible Debentures remain
outstanding, the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split consolidation, sale of all or
substantially all of the Company’s assets or any similar transaction or related
transactions (each such transaction, an “Organizational Change”) unless, prior
to the consummation of an Organizational Change, the Company obtains the written
consent of each Buyer.  In any such case, the Company will make appropriate
provision with respect to such holders’ rights and interests to insure that the
provisions of this Section 4(h) will thereafter be applicable to the Convertible
Debentures.

(i)

Transactions With Affiliates.  So long as any Convertible Debentures are
outstanding, the Company shall not, and shall cause each of its subsidiaries not
to, enter into, amend, modify or supplement, or permit any subsidiary to enter
into, amend, modify or supplement any agreement, transaction, commitment, or
arrangement with any of its or any subsidiary’s officers, directors, person who
were officers or directors at any time during the previous two (2) years,
stockholders who beneficially own five percent (5%) or more of the Common Stock,
or Affiliates (as defined below) or with any individual related by blood,
marriage, or adoption to any such individual or with any entity in which any
such entity or individual owns a five percent (5%) or more beneficial interest
(each a “Related Party”), except for (a) customary employment arrangements and
benefit programs on reasonable terms, (b) any investment in an Affiliate of the
Company,  (c) any agreement, transaction, commitment, or arrangement on an
arms-length basis on terms no less favorable than terms which would have been
obtainable from a person other than such Related Party, (d) any agreement,
transaction, commitment, or arrangement which is approved by a majority of the
disinterested directors of the Company; for purposes hereof, any director who is
also an officer of the Company or any subsidiary of the Company shall not be a
disinterested director with respect to any such agreement, transaction,
commitment, or arrangement.  “Affiliate” for purposes hereof means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a ten percent (10%) or more equity interest in that person or entity,
(ii) has ten percent (10%) or more common ownership with that person or entity,
(iii) controls that person or entity, or (iv) shares common control with that
person or entity.  “Control” or “controls” for purposes











--------------------------------------------------------------------------------

hereof means that a person or entity has the power, direct or indirect, to
conduct or govern the policies of another person or entity.

(j)

Transfer Agent.  The Company covenants and agrees that, in the event that the
Company’s agency relationship with the transfer agent should be terminated for
any reason prior to a date which is two (2) years after the Closing Date, the
Company shall immediately appoint a new transfer agent and shall require that
the new transfer agent execute and agree to be bound by the terms of the
Irrevocable Transfer Agent Instructions (as defined herein).

(k)

Restriction on Issuance of the Capital Stock. So long as any Convertible
Debentures are outstanding, the Company shall not, without the prior written
consent of the Buyer(s), (i) issue or sell shares of Common Stock or Preferred
Stock without consideration or for a consideration per share less than the bid
price of the Common Stock determined immediately prior to its issuance, (ii)
issue any preferred stock, warrant, option, right, contract, call, or other
security or instrument granting the holder thereof the right to acquire Common
Stock without consideration or for a consideration less than such Common Stock’s
bid price determined immediately prior to it’s issuance, (iii) enter into any
security instrument granting the holder a security interest in any and all
assets of the Company, or (iv) file any registration statement on Form S-8.

(l)

Neither the Buyer(s) nor any of its Affiliates have an open short position in
the Common Stock of the Company, and the Buyer(s) agrees that it shall not, and
that it will cause its affiliates not to, engage in any short sales of or
hedging transactions with respect to the Common Stock as long as any Convertible
Debentures shall remain outstanding.  

(m)

Rights of First Refusal.  So long as any portion of Convertible Debentures are
outstanding, if the Company intends to raise additional capital by the issuance
or sale of capital stock of the Company, including without limitation shares of
any class of common stock, any class of preferred stock, options, warrants or
any other securities convertible or exercisable into shares of common stock
(whether the offering is conducted by the Company, underwriter, placement agent
or any third party) the Company shall be obligated to offer to the Buyers such
issuance or sale of capital stock, by providing in writing the principal amount
of capital it intends to raise and outline of the material terms of such capital
raise, prior to the offering such issuance or sale of capital stock  to any
third parties including, but not limited to, current or former officers or
directors, current or former shareholders and/or investors of the obligor,
underwriters, brokers, agents or other third parties.  The Buyers shall have ten
(10) business days from receipt of such notice of the sale or issuance of
capital stock to accept or reject all or a portion of such capital raising
offer.  

(n)

Lockup Agreements.  On the date hereof, the Company shall obtain from each
officer and director a lockup agreement in the form attached hereto as Exhibit
E.

(o)

Additional Registration Statements.  Until the effective date of the initial
Registration Statement, the Company will not file a registration statement under
the Securities Act relating to securities that are not the Securities.











--------------------------------------------------------------------------------

(p)

Review of Public Disclosures.  All SEC filings (including, without limitation,
all filings required under the Exchange Act, which include Forms 10-Q and
10-QSB, 10-K and 10-KSB, 8-K, etc) and other public disclosures made by the
Company, including, without limitation, all press releases, investor relations
materials, and scripts of analysts meetings and calls, shall be reviewed and
approved for release by the Company’s attorneys and, if containing financial
information, the Company’s independent certified public accountants.

(q)

Disclosure of Transaction.  Within two (2) business days following the date of
this Agreement, the Company shall file a Current Report on Form 8-K describing
the terms of the transactions contemplated by the Transaction Documents in the
form required by the Exchange Act and attaching the material Transaction
Documents (including, without limitation, this Agreement, the form of the
Convertible Debenture, the form of Warrant and the form of the Registration
Rights Agreement) as exhibits to such filing.

(r)

Proforma Financial Statements.

The Company shall meet the Proforma Financial Statements on a monthly basis;
provided, however that a deviation from the Proforma Financial Statements of ten
percent (10%) or less will not a breach of this Section 4(r).  In the event that
the Company does not fulfill this covenant in any month the exercise prices of
the Warrants shall automatically reset to $0.005 with no further action on
behalf of the Company and/or the Buyer.

(s)

Legal Opinion.  Within ten (10) business days of the date hereof, the Company
shall provide to the Buyers an opinion of counsel from counsel to the Company in
a form satisfactory to the Buyers.

5.

COMPANY ACKNOWLEDGMENTS AND RELEASE.

(a)

Acknowledgement of Obligations.  The Company hereby acknowledges, confirms and
agrees that as of the date hereof, the Company is indebted to YA Global, a
Buyer, under (i) a secured convertible debenture (No. IESV-1-1) issued on March
28, 2008 by the Company to YA Global in the principal amount of $585,000; (ii) a
secured convertible debenture (No. IESV-02-1) issued on March 23, 2007 by the
Company to YA Global in the principal amount of $2,500,000 and (iii) a secured
convertible debenture (No. IESV-05-1) issued on May 21, 2007 by the Company to
YA Global in the principal amount of $355,500, plus accrued an unpaid interest
on all of the aforementioned secured convertible debentures (together with the
obligations set forth in each of the Transaction Documents, the “Continuing
Obligations”).  

(b)

Acknowledgement of Security Interests.  The Company hereby acknowledges,
confirms and agrees that YA Global has and shall continue to have valid,
enforceable and perfected liens upon and security interests in the Pledged
Property heretofore granted to YA Global pursuant to the Security Agreement by
and between the Company and YA Global dated March 23, 2007 and the Security
Agreement by and between the Company and YA Global dated March 28, 2008.

(c)

Release.  The Company does hereby agree to, on behalf of itself and its agents,
representatives, attorneys, assigns, heirs, subsidiaries, executors and











--------------------------------------------------------------------------------

administrators (collectively, “Company Parties”), RELEASE AND FOREVER DISCHARGE
YA Global and its subsidiaries and its respective affiliates, parents, joint
ventures, officers, directors, shareholders, interest holders, members,
managers, employees, consultants, representatives, successors and assigns,
heirs, executors and administrators (collectively, “Buyer Parties”) from all
causes of action, suits, debts, claims and demands whatsoever known or unknown,
at law, in equity or otherwise, which the Company Parties ever had or now has,
and any claims for reasonable attorneys’ fees and costs, and including, without
limitation, any claims relating to fees, penalties, liquidated damages, and
indemnification for losses, liabilities and expenses relating to the Continuing
Obligations.  The release contained in this Section is effective without regard
to the legal nature of the claims raised and without regard to whether any such
claims are based upon tort, equity, or implied or express contract.  It is
expressly understood and agreed that this release shall operate as a clear and
unequivocal waiver by the Company Parties of any such claim whatsoever relating
to the Continuing Obligations.

6.

TRANSFER AGENT INSTRUCTIONS.

(a)

The Company shall issue the Irrevocable Transfer Agent Instructions to its
transfer agent, and any subsequent transfer agent, irrevocably appointing David
Gonzalez, Esq. as the Company’s agent for purpose instructing its transfer agent
to issue certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Conversion Shares and the Warrant Shares issued
upon conversion of the Convertible Debentures or exercise of the Warrants as
specified from time to time by each Buyer to the Company upon conversion of the
Convertible Debentures or exercise of the Warrants.  The Company shall not
change its transfer agent without the express written consent of the Buyers,
which may be withheld by the Buyers in their sole discretion.  The Company
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 6, and stop transfer instructions to
give effect to Section 2(g) hereof (in the case of the Conversion Shares or
Warrant Shares prior to registration of such shares under the Securities Act)
will be given by the Company to its transfer agent, and that the Securities
shall otherwise be freely transferable on the books and records of the Company
as and to the extent provided in this Agreement and the other Transaction
Documents.  If a Buyer effects a sale, assignment or transfer of the Securities
in accordance with Section 2(f), the Company shall promptly instruct its
transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by such Buyer to effect such sale, transfer or assignment and, with
respect to any transfer, shall permit the transfer.  In the event that such
sale, assignment or transfer involves Conversion Shares or Warrant Shares sold,
assigned or transferred pursuant to an effective registration statement or
pursuant to Rule 144, the transfer agent shall issue such Securities to the
Buyer, assignee or transferee, as the case may be, without any restrictive
legend.    Nothing in this Section 5 shall affect in any way the Buyer’s
obligations and agreement to comply with all applicable securities laws upon
resale of Conversion Shares.  The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Buyer by vitiating
the intent and purpose of the transaction contemplated hereby.  Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5, that the
Buyer(s) shall be entitled, in addition to all other available remedies, to an
injunction restraining any breach and requiring immediate











--------------------------------------------------------------------------------

issuance and transfer, without the necessity of showing economic loss and
without any bond or other security being required.

7.

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Convertible
Debentures to the Buyer(s) at the Closings is subject to the satisfaction, at or
before the Closing Dates, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:

(a)

Each Buyer shall have executed the Transaction Documents and delivered them to
the Company.

(b)

The Buyer(s) shall have delivered to the Company the Purchase Price for the
Convertible Debentures and Warrants in the respective amounts as set forth next
to each Buyer as set forth on Schedule I attached hereto, minus any fees to be
paid directly from the proceeds the Closings as set forth herein, by wire
transfer of immediately available U.S. funds pursuant to the wire instructions
provided by the Company.

(c)

The representations and warranties of the Buyer(s) shall be true and correct in
all material respects as of the date when made and as of the Closing Dates as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer(s) shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer(s) at or prior to the Closing Dates.  

8.

CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

(a)

The obligation of the Buyer(s) hereunder to purchase the Convertible Debentures
at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Buyer’s sole benefit and may be waived by the Buyer at any time in its sole
discretion:

(i)

The Company shall have executed the Transaction Documents and delivered the same
to the Buyers.

(ii)

The Common Stock shall be authorized for quotation or trading on the Primary
Market, trading in the Common Stock shall not have been suspended for any
reason, and all the Conversion Shares issuable upon the conversion of the
Convertible Debentures shall be approved for listing or trading on the Primary
Market.    

(iii)

The representations and warranties of the Company shall be true and correct in
all material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 above, in which
case, such representations and warranties shall be true and correct without
further qualification) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and











--------------------------------------------------------------------------------

conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.

(iv)

The Company shall have executed and delivered to the Buyer(s) the Convertible
Debentures and Warrants in the respective amounts set forth opposite each
Buyer’s name on Schedule I attached hereto.

(v)

The Company shall have provided to the Buyers a true copy of a certificate of
good standing evidencing the formation and good standing of the Company from the
secretary of state (or comparable office) from the jurisdiction in which the
Company is incorporated, as of a date within ten (10) business days of the
Closing Date.

(vi)

The Company shall have delivered to the Buyers a certificate, executed by the
Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(c) as adopted by the Company's Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Articles of
Incorporation and (iii) the Bylaws, each as in effect at the Closing.

(vii)

The Buyer shall have filed a form UCC-1 or such other forms as may be required
to perfect the Buyer’s interest in the Pledged Property as detailed in the
Security Agreement dated the date hereof.

(viii)

The Company shall have provided to the Buyer an acknowledgement, to the
satisfaction of the Buyer, from the Company’s independent certified public
accountants as to its ability to provide all consents required in order to file
a registration statement in connection with this transaction.

(ix)

The Company shall have created the Share Reserve.

(x)

The Irrevocable Transfer Agent Instructions, in form and substance satisfactory
to the Buyer, shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

9.

INDEMNIFICATION.

(a)

In consideration of the Buyer’s execution and delivery of this Agreement and
acquiring the Convertible Debentures and the Conversion Shares hereunder, and in
addition to all of the Company’s other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless the Buyer(s) and each
other holder of the Convertible Debentures and the Conversion Shares, and all of
their officers, directors, employees and agents (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Buyer Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Buyer Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by the Buyer
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this











--------------------------------------------------------------------------------

Agreement, the Convertible Debentures or the other Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby, (b)
any breach of any covenant, agreement or obligation of the Company contained in
this Agreement, or the other Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, or (c) any cause of
action, suit or claim brought or made against such Buyer Indemnitee and arising
out of or resulting from the execution, delivery, performance or enforcement of
this Agreement or any other instrument, document or agreement executed pursuant
hereto by any of the parties hereto, any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Convertible Debentures or the status of the Buyer or holder of the
Convertible Debentures  the Conversion Shares,  as a Buyer of Convertible
Debentures in the Company.  To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities, which is permissible under applicable law.

(b)

In consideration of the Company’s execution and delivery of this Agreement, and
in addition to all of the Buyer’s other obligations under this Agreement, the
Buyer shall defend, protect, indemnify and hold harmless the Company and all of
its officers, directors, employees and agents (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Company Indemnitees”) from and against any and
all Indemnified Liabilities incurred by the Indemnitees or any of them as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Buyer(s) in this Agreement,
instrument or document contemplated hereby or thereby executed by the Buyer, (b)
any breach of any covenant, agreement or obligation of the Buyer(s) contained in
this Agreement,  the Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby executed by the Buyer, or (c) any
cause of action, suit or claim brought or made against such Company Indemnitee
based on material misrepresentations or due to a material breach and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement, the Transaction Documents or any other instrument, document or
agreement executed pursuant hereto by any of the parties hereto.  To the extent
that the foregoing undertaking by each Buyer may be unenforceable for any
reason, each Buyer shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.

10.

GOVERNING LAW: MISCELLANEOUS.

(a)

Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New Jersey without regard to the
principles of conflict of laws.  The parties further agree that any action
between them shall be heard in Hudson County, New Jersey, and expressly consent
to the jurisdiction and venue of the Superior Court of New Jersey, sitting in
Hudson County and the United States District Court for the District of New
Jersey sitting in Newark, New Jersey for the adjudication of any civil action
asserted pursuant to this Paragraph.

(b)

Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall











--------------------------------------------------------------------------------

become effective when counterparts have been signed by each party and delivered
to the other party.  In the event any signature page is delivered by facsimile
transmission, the party using such means of delivery shall cause four (4)
additional original executed signature pages to be physically delivered to the
other party within five (5) days of the execution and delivery hereof.

(c)

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

(d)

Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e)

Entire Agreement, Amendments.  This Agreement supersedes all other prior oral or
written agreements between the Buyer(s), the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.

(f)

Notices.  Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:

If to the Company, to:

Intrepid Technology and Resources, Inc.

 

501 West Broadway

 

Suite 200

 

Idaho Falls, ID 83402

 

Attention: Jacob D. Dustin

 

Telephone: (208) 529-5337

 

Facsimile: (208) 529-1014

 

 

With a copy to:

Kirkpatrick & Lockhart Preston Gates Ellis LLP

 

200 South Biscayne Boulevard, Suite 3900

 

Miami, Florida 33131

 

Attention:

Clayton E. Parker, Esq.

 

Telephone:

(305) 539-3306

 

Facsimile:

(305) 358-7095

 

 

 

 











--------------------------------------------------------------------------------







If to the Buyer(s), to its address and facsimile number on Schedule I, with
copies to the Buyer’s counsel as set forth on Schedule I.  Each party shall
provide five (5) days’ prior written notice to the other party of any change in
address or facsimile number.

(g)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.  Neither the
Company nor any Buyer shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party hereto.

(h)

No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

(i)

Survival.  Unless this Agreement is terminated under Section 9(l), all
agreements, representations and warranties contained in this Agreement or made
in writing by or on behalf of any party in connection with the transactions
contemplated by this Agreement shall survive the execution and delivery of this
Agreement and the Closing for a period of two (2) years following the date on
which the Convertible Debenturess are converted in full.

(j)

Publicity.  The Company and the Buyer(s) shall have the right to approve, before
issuance any press release or any other public statement with respect to the
transactions contemplated hereby made by any party; provided, however, that the
Company shall be entitled, without the prior approval of the Buyer(s), to issue
any press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or regulations (the Company
shall use its best efforts to consult the Buyer(s) in connection with any such
press release or other public disclosure prior to its release and Buyer(s) shall
be provided with a copy thereof upon release thereof).

(k)

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(l)

Termination.  In the event that the Closing shall not have occurred with respect
to the Buyers on or before five (5) business days from the date hereof due to
the Company’s or the Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the non-breaching party’s failure to waive such
unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if this Agreement is terminated by the Company pursuant
to this Section 9(l), the Company shall remain obligated to reimburse the
Buyer(s) for the fees and expenses of Yorkville Advisors LLC described in
Section 4(g) above (other than the amounts set forth in Section 4(g)(ii)).

(m)

Brokerage.  The Company represents that no broker, agent, finder or other party
has been retained by it in connection with the transactions contemplated hereby











--------------------------------------------------------------------------------

and that no other fee or commission has been agreed by the Company to be paid
for or on account of the transactions contemplated hereby.  

(n)

No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.




 

COMPANY:

 

INTREPID TECHNOLOGY AND RESOURCES, INC.

 

 

 

By:

/s/ John D. Haffey

 

Name:

John D. Haffey

 

Title:

CEO

 

 


























--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.




 

BUYERS:

 

YA GLOBAL INVESTMENTS, L.P.

 

 

 

By:  

Yorkville Advisors, LLC

 

Its:

Investment Manager

 

 

 

 

 

By:

/s/ Mark Angelo__________________

 

Name:

Mark Angelo

 

Its:

Portfolio Manager











--------------------------------------------------------------------------------




SCHEDULE I

SCHEDULE OF BUYERS







(1)

(2)

(3)

(4)

(5)

(6)

(7)

(8)

Buyer

Subscription Amount

Number of Warrant Shares

 

 

Legal Representative’s Address and Facsimile Number

 

Closing

 

 

Closing

 

 

 

 

 

 

 

 

 

 

 

YA Global Investments, L.P.




101 Hudson Street, Suite 3700

Jersey City, NJ  07302

Attention: Mark Angelo
Telephone: (201) 985-8300

Facsimile: (201) 985-8266
Residence:  Cayman Islands

$375,000

 

 

145,000 at $0.35

145,000 at $0.38

145,000 at $0.40

 

 

David Gonzalez, Esq.
101 Hudson Street, Suite 3700
Jersey City, New Jersey 07302
Telephone: (201) 985-8300
Facsimile: (201) 985-8266

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
































--------------------------------------------------------------------------------

LIST OF EXHIBITS:




Disclosure Schedule




Exhibit A – Form of Convertible Debentures




Exhibit B – Form of Warrant




Exhibit C – Form of Amendment to Warrants




Exhibit D – Form of Escrow Agreement




Exhibit E – Form of Lockup Agreement














--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE




Section 3(a) Subsidiaries


Name and Address of Subsidiary



Name of Parent


Jurisdiction of Organization



Federal Tax ID No.

Intrepid Engineering Services, Inc.

Intrepid Technology and Resources, Inc.

Idaho

82-0488989

Intrepid Technology and Resources Biogas, LLC.

Intrepid Technology and Resources, Inc.

Idaho

32-0183568

Magic Valley Energy Company, LLC.

Intrepid Technology and Resources, Inc.

Idaho

37-1460426

Yakima Valley Biogas, LLC. (To be closed and expired-There are no organization
documents)

Intrepid Technology and Resources, Inc.

Delaware

4207011 (no EIN)




Section 3(d) Capitalization

Common Stock reserved to pay Cannon Builders, Inc. debt – 3,000,000 shares.

Unissued Employee ISO Common Stock options – 43 shares.

S-8 Common Stock reserved for payment to vendors – 50,003 shares.

2005 December Warrant ($50,000 at $1.00 per share).














--------------------------------------------------------------------------------

Section 3(ff) Pro Forma Financial Projections




INTREPID TECHNOLOGY & RESOURCES, INC.

 

 

 

 

 

 

 

 

 INCOME STATEMENT FORECAST

 Latest View

 Latest View

 Benchmark

 Benchmark

 Benchmark

Updated rvs 2008-06-16 1553

 Actual

 Actual

Projected

Projected

Projected

(YA $375k Tranche included)

30-Apr-2008

31-May-2008

30-Jun-2008

31-Jul-2008

31-Aug-2008

 NET SALES

 $            5,100

 $          20,000

 $          49,100

 $          81,000

 $        146,000

 TOTAL DIRECT COST OF SALES

 $          47,300

 $          60,500

 $          72,900

 $          87,000

 $        133,600

 

 

 

 

 

 

 DIRECT GROSS MARGIN

 $        (42,200)

 $        (40,500)

 $        (23,800)

 $          (6,000)

 $          12,400

 Depreciation

 $          52,600

 $          52,700

 $          56,900

 $          60,000

 $          60,000

 

 

 

 

 

 

 CONTRIBUTION MARGIN

 $        (94,800)

 $        (93,200)

 $        (80,700)

 $        (66,000)

 $        (47,600)

 

 

 

 

 

 

 ADMIN OVERHEAD:

 

 

 

 

 

 ITR Inc. SG&A

 $        106,700

 $        143,400

 $        101,200

 $        106,000

 $        109,000

 ITR Inc. Depreciation

 $            2,300

 $            2,300

 $            2,300

 $            2,300

 $            2,300

 TOTAL ADMIN OVERHEAD

 $        109,000

 $        145,700

 $        103,500

 $        108,300

 $        111,300

 

 

 

 

 

 

 INCOME (LOSS) FROM OPERATIONS

 $      (203,800)

 $      (238,900)

 $      (184,200)

 $      (174,300)

 $      (158,900)

 

 

 

 

 

 

 OTHER INCOME & (EXPENSE)

 

 

 

 

 

 Interest (Expense)  

 $        (89,500)

 $        (81,600)

 $        (83,200)

 $        (90,000)

 $        (90,000)

 (Amortization)

 $      (111,300)

 $      (111,400)

 $        (99,400)

 $        (99,400)

 $        (99,400)

 Interest Income

 $                 -   

 $                 -   

 $            1,300

 

 

 

 

 

 

 

 

 TOTAL OTHER INCOME & (EXPENSE)

 $      (200,800)

 $      (193,000)

 $      (181,300)

 $      (189,400)

 $      (189,400)

 

 

 

 

 

 

 INCOME (LOSS) BEFORE TAX

 $      (404,600)

 $      (431,900)

 $      (365,500)

 $      (363,700)

 $      (348,300)

 INCOME TAXES

 

 

 

 

 

 NET INCOME (LOSS)  

 $      (404,600)

 $      (431,900)

 $      (365,500)

 $      (363,700)

 $      (348,300)

 EBITDA

 $      (148,900)

 $      (183,900)

 $      (125,000)

 $      (112,000)

 $        (96,600)














--------------------------------------------------------------------------------




INTREPID TECHNOLOGY & RESOURCES, INC.

 

 

 

 

 

 

 

 

 BALANCE SHEET FORECAST

 Latest View

 Latest View

 Latest View

 Benchmark

 Benchmark

Updated rvs 2008-06-16 1553

 Actual

 Actual

Projected

 Projected

 Projected

(YA $375k Tranche included)

30-Apr-2008

31-May-2008

30-Jun-2008

31-Jul-2008

31-Aug-2008

 CURRENT ASSETS:

 

 

 

 

 

 Cash/(Operating Line) Balance

 $        211,900

 $          37,300

 

 

 

 Accounts Receivable

 $        180,100

 $        202,600

 $        161,565

 $        193,000

 $        258,000

 Prepaid Expenses

 $          50,100

 $          45,400

 $          40,000

 $          40,000

 $          40,000

 Deposits

 $            3,600

 $            3,600

 $            3,600

 $            3,600

 $            3,600

 Inventories

 $          45,500

 $          45,500

 $          45,500

 $          45,500

 $          45,500

 Restricted Cash

 $                 -   

 $                 -   

 $            1,300

 

 

 

 

 

 

 

 

 TOTAL CURRENT ASSETS

 $        491,200

 $        334,400

 $        251,965

 $        282,100

 $        347,100

 

 

 

 

 

 

 Fixed Assets

 $   11,569,400

 $   11,574,200

 $   11,654,200

 $   11,654,200

 $   11,654,200

 Accumulated Depreciation

 $      (544,200)

 $      (596,900)

 $      (656,100)

 $      (718,400)

 $      (780,700)

 

 

 

 

 

 

 NET FIXED ASSETS

 $   11,025,200

 $   10,977,300

 $   10,998,100

 $   10,935,800

 $   10,873,500

 

 

 

 

 

 

 OTHER ASSETS:

 

 

 

 

 

 Debt Issuance Costs & Debt discount

 $     3,363,800

 $     3,278,500

 $     3,278,500

 $     3,278,500

 $     3,278,500

     Amortized Debt Issuance Costs & Debt Discount

 $      (324,800)

 $      (351,000)

 $      (377,200)

 $      (476,600)

 $      (576,000)

 Bond DSR Fund

 $        477,500

 $        477,500

 $        501,375

 $        525,250

 $        549,125

 Prepaid Expenses

 $          42,300

 $          42,300

 $          42,300

 $          42,300

 $          42,300

 

 

 

 

 

 

 TOTAL OTHER ASSETS

 $     3,558,800

 $     3,447,300

 $     3,444,975

 $     3,369,450

 $     3,293,925

 

 

 

 

 

 

 TOTAL ASSETS

 $   15,075,200

 $   14,759,000

 $   14,695,040

 $   14,587,350

 $   14,514,525

 

 

 

 

 

 

 LIABILITIES AND EQUITY

 

 

 

 

 

 CURRENT LIABILITIES:

 

 

 

 

 

 Accounts Payable

 $     2,119,800

 $     2,120,900

 $     1,940,190

 $     2,074,150

 $     2,227,575

 Accrued Expenses

 $        616,100

 $        640,400

 $        664,700

 $        689,000

 $        713,300

 Bond Interest Payable

 $                 -   

 $          47,800

 $          95,300

 $        143,050

 $        190,800

 

 

 

 

 

 

 TOTAL CURRENT LIABILITIES

 $     2,735,900

 $     2,809,100

 $     2,700,190

 $     2,906,200

 $     3,131,675

 

 

 

 

 

 

 LONG-TERM LIABILITIES:

 

 

 

 

 

 Tax-exempt Bonds

 $     7,640,000

 $     7,640,000

 $     7,640,000

 $     7,640,000

 $     7,640,000

 Yorkville debt with interest  

 $     3,892,100

 $     3,834,900

 $     4,245,350

 $     4,145,350

 $     4,045,350

 Yorkville embedded derivative liability

 $     2,856,200

 $     2,856,200

 $     2,856,200

 $     2,856,200

 $     2,856,200

 

 

 

 

 

 

 TOTAL LONG-TERM LIABILITIES

 $   14,388,300

 $   14,331,100

 $   14,741,550

 $   14,641,550

 $   14,541,550

 

 

 

 

 

 

 TOTAL LIABILITIES

 $   17,124,200

 $   17,140,200

 $   17,441,740

 $   17,547,750

 $   17,673,225

 

 

 

 

 

 

 STOCKHOLDERS EQUITY:

 

 

 

 

 

 Capital Equity

 $   11,981,200

 $   12,121,200

 $   12,013,700

 $   12,163,700

 $   12,313,700

 Stock subscriptions receivable

 $        (65,000)

 $      (107,500)

 

 

 

 Retained Earnings

 $ (13,965,200)

 $ (14,394,900)

 $ (14,760,400)

 $ (15,124,100)

 $ (15,472,400)

 

 

 

 

 

 

 TOTAL STOCKHOLDERS EQUITY

 $   (2,049,000)

 $   (2,381,200)

 $   (2,746,700)

 $   (2,960,400)

 $   (3,158,700)

 

 

 

 

 

 

 TOTAL LIABILITIES AND EQUITY

 $   15,075,200

 $   14,759,000

 $   14,695,040

 $   14,587,350

 $   14,514,525




INTREPID TECHNOLOGY & RESOURCES, INC.

 

 

 

 Latest View

 Latest View

 Latest View

 Benchmark

 Benchmark

 CASH FLOWS FORECAST

 Actual

 Actual

Projected

 Projected

 Projected

Updated rvs 2008-06-16 1553

30-Apr-2008

31-May-2008

30-Jun-2008

31-Jul-2008

31-Aug-2008

(YA $375k Tranche included)

 

 

 

 

 

 Net Income (Loss)

 $      (404,600)

 $      (431,900)

($365,500)

($363,700)

($348,300)

 Adjustment  

 

 

 

 

 

 Plus depreciation

 $          54,900

 $          55,000

$59,200

$62,300

$62,300

 Plus debt issuance amortization

 $          26,077

 $          26,200

$26,200

$99,400

$99,400

 Change in Current Assets

 $          29,072

 $        (17,800)

$45,135

($30,135)

($65,000)

 Change in Current Liabilities

 $      (294,968)

 $          73,200

($108,910)

$206,010

$225,475

 

 

 

 

 

 

 Net Cash provided by operations

 $      (589,518)

 $      (295,300)

($343,875)

($26,125)

($26,125)

 

 

 

 

 

 

 INVESTING ACTIVITIES:

 

 

 

 

 

 Change in Fixed Assets

 $        (20,352)

 $          (4,800)

($80,000)

$0

$0

 Change in Other Assets

 $        347,335

 $          85,300

($23,875)

($23,875)

($23,875)

 

 

 

 

 

 

 TOTAL INVESTING ACTIVITIES

 $        326,983

 $          80,500

($103,875)

($23,875)

($23,875)

 

 

 

 

 

 

 FINANCING ACTIVITIES:

 

 

 

 

 

 Changes in debt

 $        (67,335)

 $        (57,200)

$410,450

($100,000)

($100,000)

 Changes in equity

 $        167,408

 $          97,500

$0

$150,000

$150,000

 

 

 

 

 

 

 TOTAL FINANCING ACTIVITIES

 $        100,073

 $          40,300

$410,450

$50,000

$50,000

 

 

 

 

 

 

 NET CASH INCREASE (DECREASE)

 $      (162,462)

 $      (174,500)

($37,300)

($0)

$0

 Cash at beginning of period

 $        374,397

 $        211,935

$37,300

($0)

($0)

CASH AT END OF PERIOD

 $        211,935

 $          37,435

($0)

($0)

($0)











--------------------------------------------------------------------------------

EXHIBIT E

LOCKUP AGREEMENT

The undersigned hereby agrees that for a period commencing on June __, 2008 and
expiring on the date thirty (30) days after the date that all amounts owed to YA
Global Investments, L.P. (the “Buyer”), under the Secured Convertible Debentures
issued to the Buyer pursuant to the Securities Purchase Agreement between
Intrepid Technology & Resources, Inc. (the “Company”) and the Buyer dated June
__, 2008 have been paid (the “Lock-up Period”), he, she or it will not, directly
or indirectly, without the prior written consent of the Buyer, issue, offer,
agree or offer to sell, sell, grant an option for the purchase or sale of,
transfer, pledge, assign, hypothecate, distribute or otherwise encumber or
dispose of any securities of the Company, including common stock or options,
rights, warrants or other securities underlying, convertible into, exchangeable
or exercisable for or evidencing any right to purchase or subscribe for any
common stock (whether or not beneficially owned by the undersigned), or any
beneficial interest therein (collectively, the “Securities”) except in
accordance with the volume limitations set forth in Rule 144(e) of the General
Rules and Regulations under the Securities Act of 1933, as amended.

In order to enable the aforesaid covenants to be enforced, the undersigned
hereby consents to the placing of legends and/or stop-transfer orders with the
transfer agent of the Company’s securities with respect to any of the Securities
registered in the name of the undersigned or beneficially owned by the
undersigned, and the undersigned hereby confirms the undersigned’s investment in
the Company.

Dated: _______________, 2008




Signature










Name: ____________________________________

Address:

City, State, Zip Code:










Print Social Security Number

or Taxpayer I.D. Number






























